           Case MDL No. 2963 Document 154 Filed 08/27/20 Page 1 of 10



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

 IN RE: HARTFORD, COVID-19 BUSINESS                 MDL No. 2963
 INTERRUPTION PROTECTION
 INSURANCE LITIGATION

            INTERESTED PARTY AMICUS CURIAE THIRST GROUP CORP.
               RESPONSE TO ORDER TO SHOW CAUSE IN SUPPORT

       Pursuant to Rule 6.2(e) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation, Thirst Group Corp. (“THIRST”) respectfully submits this response as

amicus curiae in support of transfer to a single district for consolidated or coordinated pretrial

proceedings under 28 U.S.C. § 1407.

       For the reasons discussed below, THIRST supports centralization but takes no position as

to which district court the actions against Defendants The Hartford Financial Services Group, Inc.,

Hartford Fire Insurance Company, Sentinel Insurance Company, Ltd., Hartford Casualty Insurance

Company, Hartford Underwriters Insurance Company, Twin City Fire Insurance Company,

Trumbull Insurance Company, Property & Casualty Insurance Company of Hartford, Pacific

Insurance Company, Ltd., New England Insurance Company, New England Reinsurance

Corporation, Hartford Insurance Company of Illinois, Hartford Accident & Indemnity Company,

and Hartford Insurance Company of the Midwest (“Hartford”) should be transferred.

I.     INTEREST OF AMICUS CURIAE

       The Hospitality Industry Re-Imagined Security Trust, or THIRST, is a Delaware

corporation whose application for tax exempt status as a 501(c)(6) nonprofit is pending. THIRST

works to ensure that the independent restaurant and bar community is at the center of COVID-19

policy responses, particularly regarding insurance protection. With approximately 750 members

nationwide, THIRST has nearly as many members as there are business interruption cases pending

                                                1
           Case MDL No. 2963 Document 154 Filed 08/27/20 Page 2 of 10



today. THIRST also maintains volunteer organizers in 14 states and the District of Columbia.

Membership is growing rapidly as millions of businesses approach insolvency with no end of the

pandemic in sight. THIRST seeks solutions to reduce the failure rate of these businesses, including

through community organizing, legislative reform, and litigation.

II.    INTRODUCTION

       Thousands of small

business owners have been

left without safety nets as a

result of government orders

suspending,    or   curtailing,

operations of non-essential

businesses, including bars,

restaurants,    and      other

members of the hospitality

industry. Others shut their

doors after COVID-19 spread

among their workforce. Many

of these businesses closed

indefinitely, like Pittsburgh’s

Mixtape,1 a THIRST member

that could not justify taking

on credit indefinitely after its claim for business interruption coverage was denied.



1
       See http://mixtapepgh.com/ (last accessed Aug. 26, 2020).
                                                 2
           Case MDL No. 2963 Document 154 Filed 08/27/20 Page 3 of 10



       Imbibe magazine, a James Beard award-winning publication, described the myriad ways

COVID-19 has injured these businesses. As part of that story, Imbibe generated the graphic above

to illustrate the still-unfolding devastation the pandemic brought the hospitality industry. With

information sourced from the National Association of American Wineries, The James Beard

Foundation, the Brewers Association, and the Distilled Spirits Council of the United States, these

figures paint a sobering picture of the pandemic’s impact.2

       It was for disruptions like this that businesses purchased “business interruption” insurance,

a survival plan to protect them in the event of disaster. Notwithstanding this, Hartford has

categorically refused to pay any claim for business interruption arising from the COVID-19

pandemic. These blanket denials raise common questions that are fit for coordinated adjudication

because their resolution requires an equally categorical and swift response. In other words, these

small businesses should exit the pandemic the same way they entered and are enduring it: together.

III.   ARGUMENT

       The Panel may transfer to a single district court two or more civil actions pending in

different districts for coordinated or consolidated pretrial proceedings when (1) the “actions

involv[e] one or more common questions of fact,” (2) transfer “will be for the convenience of

parties and witnesses,” and (3) transfer “will promote the just and efficient conduct of such

actions.” 28 U.S.C. § 1407(a). The statute permitting multidistrict litigation, 28 U.S.C. § 1407,

“was enacted as a means of conserving judicial resources in situations where multiple cases

involving common questions of fact were filed in different districts.” Royster v. Food Lion (In re

Food Lion), 73 F.3d 528, 531–32 (4th Cir. 1996). Section 1407 “was meant to assure uniform and




2
         Jessica  Voelker,    Imbibe,    No.     86:     Jul/Aug      2020,     available         at
https://imbibemagazine.com/product/no-86-jul-aug-2020/ (last visited Aug. 26, 2020).
                                                 3
            Case MDL No. 2963 Document 154 Filed 08/27/20 Page 4 of 10



expeditious treatment in the pretrial procedures in multidistrict litigation,” because “conflicting

pretrial discovery demands for documents and witnesses might disrupt the functions of the Federal

courts.” In re Phenylpropanolamine Prod. Liab. Litig., 460 F.3d 1217, 1230 (9th Cir. 2006)

(quoting H.R. Rep. No. 1130, 90th Cong., 2d Sess. 1 (1968), reprinted in 1968 U.S.C.C.A.N. 1898)

(internal quotation marks omitted). The alternative to appropriate transfer is “multiplied delay,

confusion, conflict, inordinate expense and inefficiency.” Id. (quoting In re Plumbing Fixture

Cases, 298 F. Supp. 484, 495 (J.P.M.L. 1968)) (internal quotation marks omitted).

       The actions here assert overlapping claims based on multiple common factual allegations,

and will involve common legal theories, themes, and documents. Consolidated pretrial treatment

under § 1407 will assist the parties and the courts in avoiding duplicative and conflicting rulings

on the common issues in dispute. It will also serve the convenience of the parties and witnesses

and promote the just and efficient resolution of the litigation.

       A.      The Actions Involve Common Questions of Fact, and Centralization of the
               Actions Will Minimize the Risk of Inconsistent Rulings.

       The threshold requirement for transfer and centralization is the presence of common

questions of fact. See 28 U.S.C. § 1407. Although common questions must predominate, the statute

does not require a “complete identity or even [a] majority” of common questions of fact to justify

transfer. In re Zyprexa Prods. Liab. Litig., 314 F. Supp. 2d 1380, 1381 (J.P.M.L. 2004); In re

Darvocet, Darvon & Propoxyphene Prod. Liab. Litig., 939 F. Supp. 2d 1376, 1377 (J.P.M.L.

2013); accord, In re Ins. Brokerage Antitrust Litig., 360 F. Supp. 2d 1371, 1372 (J.P.M.L. 2005);

In re Denture Cream Prod. Liab. Litig., 624 F. Supp. 2d 1379, 1381 (J.P.M.L. 2009).

       Insurance carriers follow risk profiles for acceptable underwriting. If 51% or more of a

prospective policyholder’s income is derived from the sale of alcohol they are most often placed

with an excess and surplus, or E&S, carrier, like certain underwriters at Lloyd’s, London. On the

                                                  4
           Case MDL No. 2963 Document 154 Filed 08/27/20 Page 5 of 10



other hand, if 51% of a business’s income is derived from food sales, then the policyholder would

fall into a restaurant category and terms specific to the liquor liability needs of that model would

govern. Hartford commonly insures this latter group of similarly situated, food-heavy restaurants.

       Hartford relies on standardized, categorized, and copywritten forms in issuing policies to

these similarly situated businesses. These forms are prepared by the Insurance Services Office,

known as “ISO.” See Hartford Fire Ins. Co. v. California, 509 U.S. 764, 772 (1993) (recognizing

that “most primary insurers” in the United States use insurance forms from ISO, “an association

of approximately 1,400 domestic property and casualty insurers” as the basis for their policies). At

the center of these cases are ISO’s Building and Personal Property Coverage Form, CP 00 10 10

12;3 Business Income (and Extra Expense) Coverage Form, CP 00 30 04 02;4 and Causes of Loss—

Special Form, CP 10 30 09 17;5 and potentially, ISO’s Exclusion of Loss Due to Virus or Bacteria,

CP 01 40 07 06.6

       Insurance carriers frequently use these ISO forms without modification such that insureds

are bound by the exact same policy language. This is easily confirmed by reviewing policyholders’

insurance policies to determine whether their footers include ISO’s copyright or, instead, whether




3
        See Building and Personal Property Coverage Form, CP-00101012, available at
https://www.northstarmutual.com/UserFiles/File/forms/policyforms/Current/CP%2000%2010%2
010%2012.pdf (last accessed Aug. 26, 2020).
4
        See Business Income (and Extra Expense) Coverage Form, CP-00300402, available at
https://www.propertyinsurancecoveragelaw.com/files/file/CP00300402.pdf (last accessed Aug.
26, 2020).
5
        See       Causes        of    Loss     –     Special     Form,      available   at
https://www.propertyinsurancecoveragelaw.com/files/file/CP%2010%2030%2004%2002.pdf
(last accessed Aug. 26, 2020).
6
        See Exclusion of Loss Due to Virus or Bacteria, CP-01400706, available at
https://generalliabilityinsure.com/documents/CP01400706EXCLUSIONOFLOSSDUETOVIRU
SORBACTERIA.pdf (last accessed Aug. 26, 2020)
                                                 5
             Case MDL No. 2963 Document 154 Filed 08/27/20 Page 6 of 10



the form indicates that it “[i]ncludes copyrighted material of Insurance Services Offices, Inc. with

its permission,” meaning the carrier has modified the policy language in some way.7

               Building and Personal Property Coverage Form, CP 00 10 10 12




             Business Income (and Extra Expense) Coverage Form, CP 00 30 04 02




                        Causes of Loss—Special Form, CP 10 30 09 17




                  Exclusion of Loss Due to Virus or Bacteria, CP 01 40 07 06




       Drawing on the experiences of its members, THIRST understands that Hartford likely

relied on copywritten ISO forms in providing coverage to the plaintiffs in the pending cases, and

in those cases it did not, Hartford incorporated standard modifications to these copywritten

documents, the uniformity of which will be easily determined during discovery. As a result, while

the actions here involve different states, they all arise from a common foundation in the form of

ISO’s copywritten material or Hartford’s standard modifications thereto. As a result, every case

will require the resolution of the same foundational questions. Determinations related to the

interpretation of these standardized, categorized, and copywritten forms, and the discovery


7
       See                                                                                      e.g.




                                                 6
            Case MDL No. 2963 Document 154 Filed 08/27/20 Page 7 of 10



necessary to decide those questions, will apply across cases and will benefit greatly from

uniformity in judicial interpretation.

       B.      Consolidation and Transfer Will Serve the Convenience of the Parties and
               Prevent Duplicative Discovery.

       The convenience of the parties and prevention of duplicative discovery also favor transfer.

See 28 U.S.C. § 1407. All cases are in their infancy. If they continue to proceed separately, there

will be substantial duplicative discovery because of the many overlapping issues of fact and law.

Multiple actions could involve repetitive depositions of the current and former employees of

Hartford, and of the same experts, productions of the same documents, and responses to duplicative

interrogatories, document requests, and requests for admission in courts around the country. See,

e.g., In re Pilot Flying J Fuel Rebate Contract Litig. (No. II), 11 F. Supp. 3d 1351, 1352 (J.P.M.L.

2014) (“Centralization will avoid repetitive depositions of [the defendant’s] officers and

employees and duplicative document discovery regarding the alleged scheme.”). Absent transfer,

the federal courts will need to administer—and Hartford will need to defend—related actions

across multiple venues, each potentially proceeding on a different pretrial schedule and subject to

differing judicial decisions and local procedural requirements.

       None of the cases has progressed to the point where any efficiencies will be lost through

transfer and consolidation. This Panel has often recognized that consolidation benefits both

plaintiffs and defendants by, for example, reducing discovery delays and costs for plaintiffs, and

permitting plaintiffs’ counsel to coordinate their efforts and share the pretrial workload. See, e.g.,

In re Tribune Co. Fraudulent Conveyance Litig., 831 F. Supp. 2d 1371, 1372 (J.P.M.L. 2011)

(“[P]rudent counsel likely will combine their forces and apportion their workload in order to

streamline the efforts of the parties, their counsel and the judiciary. This streamlining combined

with uniform case management will lead to an overall savings in transaction costs. Given the

                                                  7
            Case MDL No. 2963 Document 154 Filed 08/27/20 Page 8 of 10



number of pending actions, centralization likely will result in a significant savings of time and

money for the parties and the courts.” (citing In re Lawnmower Engine Horsepower Mktg. and

Sales Practices Litig., 588 F. Supp. 2d 1379 (J.P.M.L. 2008)); In re Phenylpropanolamine (PPA)

Prod. Liab. Litig., 173 F. Supp. 2d 1377, 1379 (J.P.M.L. 2001) (same).

       C.      Consolidation and Transfer Will Promote the Just and Efficient Conduct of
               these Actions.

       In determining whether a transfer would advance the just and efficient conduct of litigation,

the Panel considers multiple factors, including (1) avoidance of conflicting rulings in various cases,

(2) prevention of duplication of discovery on common issues, (3) avoidance of conflicting and

duplicative pretrial conferences, (4) advancing judicial economy, and (5) reducing the burden on

the parties by allowing division of workload among several attorneys. See, e.g., In re Endangered

Species Act Section 4 Deadline Litig., 716 F. Supp. 2d 1369, 1369 (J.P.M.L. 2010); In re Bristol

Bay, Salmon Fishery Antitrust Litig., 424 F. Supp. 504, 506 (J.P.M.L. 1976). The consideration of

these factors here strongly supports transfer. THIRST is aware of several actions filed in different

districts across the country, and there will likely be more filings in the coming weeks and months.8

Thus, under the status quo, many different federal district courts will be ruling on the many

common factual and legal issues presented in the actions and forthcoming tag-along actions. The

presence of numerous counsel, plaintiffs, and courts currently involved in this litigation creates a

significant risk of conflicting rulings, which would potentially generate avoidable confusion and

conflict among the parties, and could also impose inconsistent obligations on Hartford.




8
        See e.g., Zack Needles, Law.com Trendspotter: COVID-19 Business Interruption Claims
Are White-Hot, but Will Courts Cool Them Off?, Law.com (Aug. 16, 2020), available at
https://www.law.com/2020/08/16/law-com-trendspotter-covid-19-business-interruption-claims-
are-white-hot-but-will-courts-cool-them-off/?slreturn=20200725183531 (last accessed Aug. 26,
2020).
                                                  8
             Case MDL No. 2963 Document 154 Filed 08/27/20 Page 9 of 10



        The prospect of inconsistent rulings also encourages forum and judge shopping (including,

for example, manipulation of varying discovery limits, approaches to electronically stored

information, and protective orders). By contrast, a single MDL judge would coordinate pretrial

discovery and rule on pretrial motions in all of the federal cases at once, thus minimizing the

potential for conflicting rulings and reducing the inconvenience of witnesses, the burdens on the

federal judiciary, and the litigation’s overall expense. See, e.g., In re Xarelto (Rivaroxaban) Prods.

Liab. Litig., 65 F. Supp. 3d 1402, 1405 (J.P.M.L. 2014) (“Issues concerning the development,

manufacture, regulatory approval, labeling, and marketing of Xarelto…are common to all actions.

Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and

conserve the resources of the parties, their counsel and the judiciary.”); In re Tylenol Mktg., Sales

Practices & Prods. Liab. Litig., 936 F. Supp. 2d 1379, 1380 (J.P.M.L. 2013) (“Centralization

will…prevent inconsistent pretrial rulings (on Daubert issues and other matters)…”).

        D.      THIRST Takes No Position as to which District Court the Actions Should be
                Transferred.

        Although THIRST believes consolidation and transfer is necessary to promote the just and

efficient conduct of this case, it takes no position as to which district court the Panel should transfer

the actions. THIRST’s membership is national and THIRST is confident the Panel will select a

transferee court with the appropriate levels of experience and bandwidth to resolve common

questions fairly and swiftly.9




9
        See Current Judicial Vacancies, United States Courts, available at
https://www.uscourts.gov/judges-judgeships/judicial-vacancies/current-judicial-vacancies (last
accessed Aug. 26, 2020); United States District Courts – National Judicial Caseload Profile,
available at https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.
2019.pdf (last accessed Aug. 26, 2020); MDL Statistics Report – Distribution List of Pending
MDL Dockets by District, available at See www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL
_Dockets_By_District-May-15-2019.pdf (last accessed Aug. 26, 2020).
                                                   9
           Case MDL No. 2963 Document 154 Filed 08/27/20 Page 10 of 10



IV.     CONCLUSION

        For the forgoing reasons, THIRST respectfully requests that the Panel coordinate these

actions and transfer them to a Transferee Court and Judge pursuant to 28 U. S.C. Section 1407 that

will provide a swift resolution of the plaintiffs’ claims so these small businesses can rebuild with

certainty as to what relief they are, or are not, entitled.

        Respectfully Submitted,



 Dated: August 27, 2020                               /s/Kevin W. Tucker
                                                      Kevin W. Tucker (He/Him/His)
                                                      Pa. No. 312144
                                                      Kevin J. Abramowicz (He/Him/His)
                                                      Pa. No. 320659
                                                      EAST END TRIAL GROUP LLC
                                                      186 42nd St., P.O. Box 40127
                                                      Pittsburgh, PA 15201
                                                      Tel. (412) 877-5220
                                                      ktucker@eastendtrialgroup.com
                                                      kabramowicz@eastendtrialgroup.com




                                                   10
